PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/513,229
Filing Date: 22 Mar 2017
Appellant(s): Lu et al.



__________________
Keith M. Campbell 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 April 2021.


Information Disclosure Statement
	Initialed and dated copy of Appellants’ information disclosure statement (IDS) filed on 07/22/2021 is attached to the instant Examiner’s Answer. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The term “deregulated nitrate reductase polynucleotide” includes polynucleotides encoding a modified nitrate reductase (NR) from Nicotiana tabacum and includes polynucleotides comprising, consisting or consisting essentially of polynucleotides with substantial homology (that is, sequence similarity) or substantial identity to SEQ ID NOs: 5 or 7 polynucleotide variants that have at least about 60% sequence identity to the sequence of SEQ ID NOs: 5 or 7; fragments of the polynucleotides including fragments of SEQ ID NOs: 5 or 7; and fragments of SEQ ID NOs: 5 or 7 with substantial homology (that is, sequence similarity) or substantial identity thereto that have at least about 60% sequence identity to the corresponding fragments of SEQ ID NOs: 5 or 7. See Specification, page 13, paragraph 0052. 
“Tobacco-specific nitrosamines (TSNAs)” are a class of compounds that are predominantly produced during the curing of tobacco leaves, though additional formation can occur in the subsequent processing and storage of leaf. TSNAs represent nitrosation1 products of tobacco alkaloids. It is believed that the great majority of the nitrite involved in TSNA formation nitrate reductase (NR) activity of microbes residing on the leaf surface during the 6-10 week curing process that converts a portion of the leaf nitrate pools to nitrite as cellular membranes and organelles become degraded during this period. See Specification, page 1, paragraph 0002.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated November 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “Objections and Rejections that are Withdrawn.” New grounds of rejection (if any) are provided under the subheading “New Grounds of Rejection.”  

(2) Restatement of Rejection 

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 12-13 and 15-20 remain rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Appellants regard as the invention. 
Claims 12-13 and 15-20 are (in)directly dependent from claim 11. However, there is insufficient antecedent basis for these claims, because claim 11 has been canceled by Appellants. 
any tobacco product. 
	Appellant concede that this rejection is proper (Appellants’ Brief, page 5, first paragraph). 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 103
	Claims 1-2, 4-10, 12-13, and 15-24 remain rejected under 35 U.S.C. § 103 as being unpatentable over LEA (Lea et al., 2006, Posttranslational Regulation of Nitrate Reductase Strongly Affects the Levels of Free Amino Acids and Nitrate, whereas Transcriptional Regulation Has Only Minor Influence, Plant Physiology 140: 1085-104; see IDS filed 03/22/2017) in view of LILLO (Lillo et al., 2004, Mechanism and importance of post-translational regulation of nitrate reductase, J. Exp. Bot. 55: 1275-1282) and DEWEY (Dewey et al., United States Patent Application Publication No. 2009/0205072, published August 13, 2009). 
	The claims are drawn to a tobacco product having reduced tobacco specific nitrosamine (TSNA) levels, wherein the tobacco product comprises cured plant tissues from a Nicotiana tabacum tobacco plant, said tobacco plant being modified to comprise: (i) a polynucleotide comprising, consisting or consisting essentially of a sequence encoding a deregulated nitrate reductase enzyme; (ii) a polypeptide encoded by the polynucleotide set forth in (i); (iii) a polypeptide comprising, consisting or consisting essentially of a deregulated nitrate reductase enzyme; or (iv) a construct or expression vector comprising the polynucleotide set forth in (i), 
	LEA teaches the transcriptional, translational, and posttranslational regulation of nitrate reductase (NR)2 in Nicotiana plants (entire document; see Title, Abstract, for example). 
LEA extensively discusses the regulation of NR in both Nicotiana plumbaginifolia and Nicotiana tabacum (see, e.g., page 1085, right-hand col.; page 1090, right-hand col., second paragraph; page 1091, left-hand col., first paragraph). Plants tested by LEA were Nicotiana plumbaginifolia and transgenic Nicotiana plumbaginifolia expressing the full-length coding sequence of the tobacco (Nicotiana tabacum) Nia2 gene (page 1093, left-hand col., first paragraph). 
deregulation of NR in transgenic (i.e., modified) Nicotiana plants by placing the NR gene under the control of the cauliflower mosaic virus 35S promoter (Id.; see Abstract, for example). These modified tobacco plants comprised a polynucleotide sequence encoding a deregulated NR enzyme comprising an amino acid substitution at a position corresponding to position 521 of SEQ ID NO:4 wherein the amino acid is substituted to an aspartic acid (S521D) (i.e., heterologous polynucleotide encoding a modified nitrate reductase polypeptide) (Id.). 
	LEA teaches that the 35S promoter (i.e., constitutively active; not natively associated with a native NR gene) is widely used as a strong promoter in dicot species and is known to confer constitutive expression on the adjacent gene (page 1092, left-hand col., second paragraph). 
	LEA teaches several different transgenic (i.e., modified) Nicotiana plants that expressed various NR variants. These include C1, Del8, and S521 (see Materials and Methods section, Plant Material, bridging pages 1092-1093; see also Table I on page 1090). S521D clones 5 and 7 had the tobacco Nia2 gene with Ser-521 mutated into Asp (referencing the work of Lillo and co-workers; see infra) (Id., page 1093, left-hand col., first paragraph). In S521D, NR was constitutively expressed using the CaMV 35S promoter (i.e., not natively associated with an endogenous nitrate reductase gene) (Id.). 
	It is noted that, paralleling the teachings of LEA, the instant disclosure also contemplates the modification/mutagenesis of the tobacco Nia2 gene. 
	LEA teaches expression of the full-length NR transcript governed by the 35S promoter in modified S521D plants (page 1092, left-hand col., penultimate paragraph).  
3- (page 1093, left-hand col.). In the modified tobacco lines, the uptake of radioactively labeled nitrate was reduced (Tables I and II, pages 1090-1091). Inactivation of NR in the dark is the major controlling step for the nitrate assimilation pathway (page 1092, right-hand col., first paragraph). 
	LEA teaches that the deregulation of NR resulted in profound changes of nitrogen metabolite levels (page 1092, right-hand col., penultimate paragraph). The results show that posttranslational regulation of NR was apparently much more important than transcriptional regulation for setting the levels of amino acids, ammonium, and nitrate in the plant (page 1085, right-hand col., last paragraph). 
	LEA also teaches that plants have various ways to assure that nitrate is not reduced in excess under conditions where toxic levels of nitrite or side products of the NR reaction might accumulate due to reduced metabolism of nitrite (page 1092, right-hand col., second paragraph). 
	LEA does not explicitly teach a NR polypeptide having the sequence of instant SEQ ID NO:4 and comprising an amino acid substitution at position 523, nor does LEA teach that the tobacco plant further comprises a modified nornicotine pathway gene. However, such compositions would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed for the following reasons.
	LILLO teaches the mechanism and importance of post-translational regulation of nitrate reductase (NR) in plants, using Nicotiana and Arabidopsis as model systems (entire document; see Title, Abstract, for example). LILLO teaches previous work with Nicotiana tabacum with respect to NR activity (page 1278, right-hand col.), and then examines different transgenic Nicotiana plumbaginifolia lines (Abstract). 
Id.), LILLO teaches that more than ten years ago it was shown for higher plants that NR is inactivated by phosphorylation, and activated by dephosphorylation. The phosphorylation site is located to a special motif (R/K-S/T-X-pS-X-P) in the hinge 1 between the Mo-cofactor binding domain and the haem binding domain. See copy of the motif below. The regulatory Ser is Ser 534 in Arabidopsis, Ser 543 in spinach, and Ser 521 in tobacco (Id.). 

    PNG
    media_image2.png
    67
    485
    media_image2.png
    Greyscale

	The instantly claimed “amino acid substitution corresponding to position 523 of SEQ ID NO:4” corresponds to the phosphorylation site (pS, pSer) highlighted by LEA and LILLO. The taught six-amino-acids-long motif R/K-S/T-X-pS-X-P corresponds to the six-amino-acids-long motif KSISTP (amino acids 520-525) in instant SEQ ID NO:4 (where S523 is also underlined for clarity). See also excerpt of instant SEQ ID NO:4, below, showing the corresponding motif in the instant application: Lys = K; Ser = S; Ile = I (X in LILLO); Ser = S (pS in LILLO); Thr = T (X in LILLO); and Pro = P.

    PNG
    media_image3.png
    33
    156
    media_image3.png
    Greyscale

	Accordingly, the third amino acid in the six-amino-acids motif taught by LEA and LILLO is the serine (Ser-521) that is phosphorylated. That amino acid residue precisely corresponds to the instantly claimed Ser-523. Compare the two motifs, and the serine residues (Ser-521 in LEA/LILLO vs. Ser-523 in the instant application). 
Nicotiana plumbaginifolia line (S521) where the regulatory, conserved Ser 521 of tobacco NR (corresponding to Ser 534 in Arabidopsis) was mutated into Asp. This mutation resulted in the complete abolition of activation/inactivation in response to light/dark transitions or other treatments known to regulate the activation state of NR (i.e., deregulation of NR by mutation) (Abstract, for example).
	LILLO teaches that, although the effects of nitrite on the formation of mutagenic (and carcinogenic) compounds have been much studied in mammals, the influence of such nitrite-derived compounds in plants has not been investigated as much. Certainly, similar reactions between nitrite and the large diversity of organic compounds present in plants are as likely to result in mutagenic compounds as in mammals (section b ridging pages 1276-1277). 
	In the “Perspectives” section on page 1280, LILLO teaches that the post-translational control of NR by phosphorylation is important for controlling nitrite accumulation and subsequent deleterious effects in conditions where nitrite reduction is limited.
	In the “References” section on page 1280, LILLO provides teachings with respect to N-nitroso compounds and nitrosating agents in human cancer etiology (see the Bartsch and co-workers reference, for example).  
	DEWEY teaches the alteration of tobacco alkaloid content through modification of specific cytochrome p450 genes, and teaches compositions and methods for reducing the level of nornicotine and N′-nitrosonornicotine (NNN) in Nicotiana plants and plant parts thereof (entire document; see Title, Abstract, for example). The compositions comprise isolated polynucleotides and polypeptides for cytochrome P450s that are involved in the metabolic conversion of nicotine to nornicotine in these plants. The methods find use in the production of tobacco products that have reduced levels of nornicotine and its carcinogenic metabolite, NNN, and thus reduced carcinogenic potential for individuals consuming these tobacco products or exposed to secondary smoke derived from these products. (Id.). 
	DEWEY teaches that, during curing and processing of the tobacco leaf, a portion of the nornicotine is metabolized to NNN, a tobacco specific nitrosamine (TSNA) alleged to be carcinogenic in laboratory animals. In flue-cured tobaccos, TSNAs predominantly form through a reaction of alkaloids with minute amounts of nitrogen oxides present in combustion gases in a direct-fired heating systems used in traditional curing barns (page 1, paragraph 0005). DEWEY also teaches attempts to reduce TSNAs through modification of curing conditions while maintaining acceptable quality standards (Id.).
	DEWEY teaches burley tobacco plants, air-curing of these burley tobacco plants, and TSNA formation (page 1, paragraphs 0004-0006). 
	DEWEY teaches a method for reducing the level of nornicotine (and consequently NNN, a TSNA) in a plant part derived from a plant of the genus Nicotiana, the method comprising a) inhibiting expression of a CYP82E4v2 nicotine demethylase and CYP82E5v2 nicotine demethylase; and b) reducing the level of nornicotine in a plant part derived from a plant of the genus Nicotiana (page 3, paragraph 0019). The compositions and methods of the invention can be used to reduce the nornicotine content, particularly in the leaves and stems, of any plant of the genus Nicotiana including, but not limited to, plumbaginifolia, tabacum, and others (page 17, paragraph 0165). 
	DEWYE teaches alkaloid analyses, including quantitative determination of the nicotine, nornicotine, anatabine and anabasine content in cured tobacco leaves (page 20, paragraph 0187). 

	DEWEY teaches that the polynucleotides of the invention, and variants and fragments thereof, can be used in the methods of the invention to inhibit cytochrome P450s that are involved in the metabolic conversion of nicotine to nornicotine in a plant. Inhibitory sequences in expression cassettes can be introduced into a Nicotiana plant, using any suitable transformation methods known in the art (page 16, paragraph 0157). 
	DEWEY teaches plants comprising modified (including inactivated) CYP82E4 gene. For example, the variant CYP82E4v2 gene in described plant #121 is completely inactive (page 24, paragraph 0202). See also Example 3, spanning pages 23-24, for exemplary mutations in CYP82E4V2 and CYP82E5V2, and for obtaining (mutagenized) EMS-Derived Variants of CYP82E4v2. 
	DEWEY teaches a transformed tobacco plant that has a reduced level of conversion of nicotine to nornicotine. The conversion of nicotine to nornicotine in a transformed tobacco plant or plant part according to the invention is less than 95% of the conversion in a comparable tobacco control (page 12, paragraph 0123). The compositions and methods of the invention can be used to reduce the nornicotine content, particularly in the leaves and stems, of any plant of the genus Nicotiana including, but not limited to, plumbaginifolia, tabacum, and others (page 17, paragraph 0165). 
Nicotiana plants, particularly leaf tissues of these plants, comprising an expression cassette of the invention and a reduced amount of nornicotine and N'-nitrosonornicotine (page 18, paragraph 0167). The term "a reduced amount" or "a reduced level" means an amount of nornicotine and/ or NNN in a treated or transgenic plant of the genus Nicotiana or a plant part or tobacco product thereof that is less than what would be found in a plant of the genus Nicotiana or a plant part or tobacco product from the same variety of tobacco, processed (i.e., cultured and harvested) in the same manner, that has not been treated or was not made transgenic for reduced nornicotine and/or NNN (Id.). The amount of nornicotine may be reduced by about 10% to greater than about 90%, including greater than about 20%, about 30%, about 40%, about 50%, about 60%, about 70% and about 80% (Id.). The conversion of nicotine to nornicotine can be less than 0.3%, less than 0.5%, less than 0.7%, between 0.1 %-0.5%, between 0.1%-0.4%, between 0.1%-0.7%, or between 0.1 %-1.0% in plants, plant parts, and products of the invention (Id.). 
	Thus DEWEY expressly teaches the benefits of Nicotiana plants having nornicotine (i.e., precursor to the TSNA N'-nitrosonornicotine) reduced by at least 50%. 
	DEWEY also teaches "tobacco products" which means, but is not limited to, smoking materials (e.g., any cigarette, including a cigarillo, a non-ventilated or vented recess filter cigarette, a cigar, pipe tobacco), smokeless products (e.g., snuff, chewing tobacco), etc. (page 18, paragraph 0168). Tobacco products also includes plant or plant part of the genus Nicotiana (Id.). The described tobacco products reduce the carcinogenic potential of tobacco smoke that is inhaled directly with consumption of a tobacco product such as cigars, cigarettes, or pipe tobacco or inhaled as secondary smoke (i.e., TSNA levels are measured in smoke) (Id., paragraph 0169). The cured tobacco can be used to prepare a tobacco product, particularly one that undergoes Id.). The tobacco products derived from the transgenic tobacco plants of the invention thus find use in methods for reducing the carcinogenic potential of these tobacco products, and reducing the exposure of humans to the carcinogenic nitrosamine, NNN, particularly for individuals that are users of these tobacco products (Id., paragraph 0170).
	Given the teachings of LEA, LILLO, and DEWEY as described above, it would have been obvious to one of ordinary skill in the art at the time the application was filed to combine and to modify their teachings, to select individual modified tobacco plants (e.g., as taught by LEA and LILLO) in a breeding program for desirable traits such as reduced relative amount of TSNA, e.g., nornicotine, N'-nitrosonornicotine (as taught by DEWEY); and this would result in the Appellants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of changing the nitrogen metabolite levels in tobacco to reduce carcinogens in tobacco (as taught by LEA and LILLO) and altering tobacco alkaloid content to reduce carcinogens in tobacco (as taught by DEWEY); thus reducing the amounts of nitrosating agents in tobacco. The structural modifications taught by the cited prior art would have resulted in the instantly claimed function of a resulting tobacco product having levels of TSNA reduced by at least 50%. 
	It is also noted that the instant claims are product-by process claims, which require deregulation (i.e., broadly defined any modification) of a NR polynucleotide, with any possible amino acid substitution at position 523 in the polypeptide sequence of SEQ ID NO:4 (see claim 1(a), for example). LEA and LILLO extensively teach precisely the same molecular compounds, 
	Although LEA, LILLO, and DEWEY do not specifically reduce to practice levels of TSNA (e.g., NNK, NAB, NAT) reduced by at least 50%, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art. For example, DEWEY teaches the benefits of Nicotiana plants having nornicotine (i.e., precursor to the TSNA N'-nitrosonornicotine) reduced by at least 50%, or at least 90%; again in the same context of reducing carcinogenic compounds, which is also described by LEA and LILLO. 
	Similarly, although LEA, LILLO, and DEWEY do not specifically reduce to practice a genome editing with a CRISPR/Cas9 system, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art; use of the CRISPR/Cas9 system for genome editing (of plants, for example) was well known in the art at the time the application was filed. 
	Bioinformatic analysis, in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, site-directed mutagenesis, plant transformation with heterologous polynucleotides, nitrate reductase and TSNA level assays are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.
	
(3) Applicable Rules 
The MPEP includes Examination Guidelines for Determining Obviousness Under 35 § U.S.C. 103 (MPEP § 2141). Describing the rationales to support rejections under 35 § U.S.C. 103, the MPEP states that prior art is not limited just to the references being applied, but includes Id. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. Id. The MPEP states that “[t]he obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. KSR, 550 U.S. at 419, 82 USPQ2d at 1396. Id. 
The MPEP also discusses Appellants’ admission as prior art. See MPEP § 2129. A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Accordingly, the subject matter acknowledged in the Appellants’ “Background” section is deemed to be “Applicant Admitted Prior Art” (AAPA). 

(4) Applicable Law 
	The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 
	
	The applicable principles of law are clear. 
	“[T]he examiner bears the initial burden, on review of the prior art or on any other ground, of presenting a prima facie case of unpatentability. If that burden is met, the burden of coming forward with evidence or argument shifts to the applicant. ”In re Oetiker, No. 91-1026, 977 F.2d 1443,1445 (Fed. Cir. 1992).
	“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. [The reference] must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. ”In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
	The “case law is clear that obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success... . Indeed, a rule of law equating unpredictability to patentability . . . would mean that any new salt—including those specifically listed in the [prior art patent] itself—would be separately patentable, simply because the formation and properties of each salt must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute. ”Pfizer, Inc. v. Apotex, Inc., 480F.3d 1348, 1364 (Fed. Cir. 2007).
	“Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” Application of McLaughlin, 443 F.2d 1392, 1395 (CCPA1971).
In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112.
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Appellants to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. 
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	It is also settled that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. Id.; In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Indeed, courts have held that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

(5) Response to Argument
	Appellants traverse the rejection in the brief on appeal filed April 16, 2021. Appellants’ traversals are carefully considered but are deemed to be unpersuasive for the following reasons.
Appellants contend that the Examiner has failed to establish a reason, with rational underpinnings, why one would modify a Nicotiana tabacum plant to express a deregulated nitrate reductase (NR) enzyme to reduce TSNA levels in a tobacco product derived from cured tissue from the plant (Appeal Brief, page 6). Appellants argue that LEA and LILLO provide no reason for why one would modify nitrogen metabolite levels in tobacco other than to study nitrogen metabolism in general (Id., page 6, last paragraph). Appellants argue that “[t]he Examiner has failed to make any logical connection between the teachings of Lea, Lillo, and Dewey that would teach or suggest that deregulation of NR would result in reduced TSNA levels in tobacco products“ (Id., page 7, first full paragraph). Appellants argue that the examiner’s “line Id., second full paragraph). Appellants have then attacked the cited references individually. They argue that LEA does not disclose a relationship between nitrate levels and formation of TSNAs (Id., page 8, second paragraph), and they also argue that LILLO does not disclose a relationship between nitrate levels and formation of TSNAs (Id., page 9, second full paragraph). Appellants argue that DEWEY does not discuss, and is not relate to, NR (Id., last paragraph). Appellants argue no reasonable expectation of success (Id., page 10, second full paragraph), and they argue that their application serves as an example of the differences between N. tabacum and N. plumbaginifolia (Id., page 11, first full paragraph). Appellants further argue that the examiner has mischaracterized the teachings of LEA (Id., page 12, last paragraph). 
	The Examiner disagrees with Appellants’ characterization of the cited prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	In contrast to Appellants’ arguments, all three cited prior art references (LEA, LILLO, and DEWEY) do not exist in vacuo. They are all concerned with the regulation of nitrogen metabolite levels in Nicotiana plants. The LEA and LILLO references repeatedly discuss the involvement of nitrate reductase in nitrogen metabolism in Nicotiana plants, and they specifically discuss the effects of nitrite on the formation of mutagenic and carcinogenic metabolites/compounds3. The DEWEY reference additionally – and with more specificity - describes compositions and methods for reducing the level of nornicotine and N'-nitrosonornicotine (NNN) in Nicotiana plants and plant parts thereof; the methods find use in the production of tobacco products that have reduced levels of nornicotine and its carcinogenic 
The main issue in the present obviousness analysis is whether there was any reason based on prior art teachings that would have motivated one of ordinary skill in the art to combine and to modify the teachings of LEA, LILLO, and DEWEY, for purposes of mutagenizing NR and selecting individual tobacco plants in a breeding program for desirable traits such as reduced relative amount of TSNA. The answer to this question is obviously yes. It is in this context that the combined teachings of the cited references - together with the high level of skill in the art - precisely teach, suggest, and provide motivation for the instantly claimed compositions and methods. 
	It is noted that, paralleling the teachings of LEA, the instant disclosure also contemplates the modification/mutagenesis of the tobacco Nia2 gene; at a position precisely corresponding to the single amino acid that is highlighted as a phosphorylated serine (pS) in the six-amino-acids-long special motif R/K-S/T-X-pS-X-P. The phosphorylation site in the NR of Nicotiana tabacum is simply offset by two amino acid resides relative to the NR of Nicotiana plumbaginifolia. 
	The LILLO reference provides evidence that in higher plants NR is inactivated by phosphorylation, and is activated by dephosphorylation. The phosphorylation site is located to a special motif (R/K-S/T-X-pS-X-P) in the hinge 1 between the Mo-cofactor binding domain and the haem binding domain. Therefore, the instantly claimed “amino acid substitution at position 523 of SEQ ID NO:4” precisely corresponds to the single highlighted phosphorylation site (pS, pSer) that is taught by LEA and LILLO. Indeed, the taught motif R/K-S/T-X-pS-X-P precisely corresponds to the motif KSISTP (amino acids 520-525) described in instant SEQ ID NO:4 (where the phosphorylated S523 is also underlined for clarity). Accordingly, a person having STP motif of instant SEQ ID NO:4. Such structural modification would have resulted in the instantly claimed function of a resulting tobacco product having levels of TSNA reduced by at least 50%. 
	In contrast to Appellants’ arguments, a fairer reading of the LILLO reference reveals that the section on nitrate toxicity is related to a discussion of the regulatory serine residue and its phosphorylation; see also supra. LILLO teaches that it was shown that post-translational regulation of NR is important for avoiding the accumulation of nitrite under certain growth conditions. 
	Although LEA, LILLO, and DEWEY do not specifically reduce to practice levels of TSNA reduced by at least 50%, this particular embodiment would be considered a design choice that would be readily apparent to one of ordinary skill in the art. 
	It was generally well known in the art at the time the application was filed that tobacco plants accumulate high levels of free nitrate in their leaves, which are undesirable because high levels of nitrate have been associated with the formation of carcinogenic compounds referred to as tobacco-specific nitrosamines (TSNAs); see Specification, Background section, paragraph 0002. TSNAs are a class of compounds that are predominantly produced during the curing of tobacco leaves. Two of the TSNAs found in the cured leaf, N-nitrosonornicotine (NNN) and 4-(methylnitrosamino)-1-(3-pyridyl)-1-butanone (NNK), are classified as Group I carcinogens (the highest designation) by the International Agency for Research on Cancer; Id. Due to the volume of evidence implicating these compounds with various tobacco-associated cancers, the WHO and other experts in the field have recommended that mandates be implemented to ensure that future tobacco products have reduced levels of these toxicants. TSNAs represent nitrosation products of Id. Accordingly, there was nothing unexpected in the Appellants’ approach and experimental outcome(s). Appellants have just applied the teachings of the prior art, of deregulation (i.e., modification) of the activity of NR in Nicotiana plants, with the goal of reducing carcinogenic metabolites/alkaloids; that is all. 
	In contrast to Appellants’ arguments with respect to alleged mischaracterization of art, a fairer reading of the LEA reference reveals the following text (full phrase) on page 1090, right-hand col., second paragraph:   

    PNG
    media_image4.png
    231
    477
    media_image4.png
    Greyscale


	And it also reveals the following text (full phrase) on page 1093, left-hand col., first paragraph:


    PNG
    media_image5.png
    53
    473
    media_image5.png
    Greyscale


	Also in response to Applicants’ arguments, it is again noted that the instant claims are directed to tobacco products, as product-by-process claims; they are not directed to specific polynucleotides, polypeptides, or tobacco plants. Of course, it is well settled in Patent Law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Id. 
 	Furthermore, Appellants are reminded that differences in concentration (e.g., levels of TSNA reduced by at least 50% or by at least 92%) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a see also Peterson,315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). See MPEP § 2144. 
	It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Appellants are also reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Appellants’ invention by combining the teachings of the cited art as discussed above.
	In response to Appellants’ arguments against the cited references individually, these are not persuasive, because they are attacks on the LEA, LILLO, and DEWEY references See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

(5) Conclusion of Examiner’s Answer 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/BRATISLAV STANKOVIC/
Primary Examiner, Art Unit 1663

Conferees:
/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        





(6) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013. 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nitrosation is a process of converting organic compounds into nitroso derivatives, i.e., compounds containing the R-NO functionality. Tobacco-specific nitrosamine carcinogens are formed from nicotine and related compounds by a nitrosation reaction that occurs during the curing and processing of tobacco. Essentially the plant's natural alkaloids combine with nitrate forming the nitrosamines. See, for example, Tobacco-specific nitrosamines definition at Wikipedia, available at https://en.wikipedia.org/wiki/Tobacco-specific_nitrosamines (accessed August 31, 2021). 
        2 It is well known in the art that nitrate reductase (NR; EC 1.6.6.1) is considered as a key enzyme in the nitrate assimilation pathway: it reduces nitrate to nitrite. In a second step, nitrite reductase (EC 1.7.7.1) catalyzes the reduction of nitrite to ammonia, which is then used for the synthesis of amino and nucleic acids. 
        3 As described above, Lea et al. repeatedly reference the work of Lillo et al.